UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2007. o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 0-29431 INFINEX VENTURES, INC. (Exact name of small Business Issuer as specified in its charter) Nevada 52-2151795 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3914 Seaton Place Las Vegas, Nevada 89121 (Address of principal executive offices) (Postal or Zip Code) Issuer’s telephone number, including area code:702-387-4005 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x YesoNo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.x YesoNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 25,349,550 Shares of $0.001 par value Common Stock outstanding as of September 14, 2007. 1 Part I - FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets 4 Interim Statements of Operations 5 Interim Statements of Cash Flows 6 Notes to Interim Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operations 14 Item 3. Control and Procedures 16 Part II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Changes in Securities 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K. 17 SIGNATURES 17 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements INFINEX VENTURES, INC. (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS JULY 31, 2007 (Unaudited) (Stated in U.S. Dollars) 3 INFINEX VENTURES, INC. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) (Stated in U.S. Dollars) July 31, 2007 October 31, 2006 ASSETS Current Cash in bank $ - $ 231 Prepaid expenses - 1,029 $ - $ 1,260 LIABILITIES Current Bank indebtedness $ 2 $ - Accounts payable and accrued liabilities (Note 4) 117,473 113,123 Loans payable (Note 4) 274,294 274,294 Due to related party (Note 5) 81,958 57,286 473,727 444,703 STOCKHOLDERS’ DEFICIENCY Share Capital (Note 6) Authorized: 225,000,000 voting common shares, par value $0.001 per share Issued and outstanding: 25,349,550 common shares at July 31, 2007 and October 31, 2006 25,350 25,350 Additional paid-in capital 3,852,503 3,852,503 Deficit Accumulated During The Exploration Stage (4,351,580 ) (4,321,296 ) (473,727 ) (443,443 ) $ - $ 1,260 See accompanying notes to the financial statements 4 INFINEX VENTURES, INC. (An Exploration Stage Company) STATEMENTS OF LOSS (Unaudited) (Stated in U.S. Dollars) INCEPTION DECEMBER 30 THREE MONTHS ENDED NINE MONTHS ENDED 1998 TO JULY 31 JULY 31 JULY 31 2007 2006 2007 2006 2007 Expenses Bank charges $ 54 $ 125 $ 152 $ 275 $ 1,161 Consulting - 6,500 Interest 1,560 1,556 4,596 4,178 31,416 License fee - 400,000 Mineral property option payments and exploration expenditures - 5,100,000 - 5,100,000 3,602,250 Office facilities and sundry 898 6,542 3,088 12,799 56,889 Professional fees 1,718 3,675 22,448 15,526 217,611 Net Loss For The Period $ 4,230 $ 5,111,898 $ 30,284 $ 5,132,778 $ 4,315,827 Basic And Diluted Loss Per Share $ (0.01 ) $ (0.26 ) $ (0.01 ) $ (0.26 ) Weighted Average Number Of Shares Outstanding 25,349,550 19,770,153 25,349,550 19,467,477 See accompanying notes to the financial statements 5 INFINEX VENTURES, INC. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) INCEPTION DECEMBER 30 THREE MONTHS ENDED NINE MONTHS ENDED 1998 TO JULY 31 JULY 31 JULY 31 2007 2006 2007 2006 2007 Cash Provided By (Used In) Operating Activities Net loss for the period $ (4,230 ) $ (5,111,898 ) $ (30,284 ) $ (5,132,778 ) $ (4,315,827 ) Changes in non-cash working capital items: Prepaid expenses - (14,487 ) 1,029 (14,487 ) - Accounts payable and accrued liabilities (4,254 ) 248 4,350 9,805 117,473 Shares issued for license fee - 402,750 Common shares issued for mineral property option payments (Note 3 and 6) - 5,100,000 - 5,100,000 3,472,500 (8,484 ) (26,137 ) (24,905 ) (37,460 ) (323,104 ) Investing Activity Shares issued for mergedpredecessor corporation net of consideration paid in excess of additional paid-in capital at the acquisition date - (45,000 ) Financing Activities Bank indebtedness 2 102 2 102 2 Loans payable (Note 4) - 274,294 Due to related party (Note 5) 8,472 25,893 24,672 36,553 81,958 Shares issued for cash and services - 11,850 8,474 25,995 24,674 36,655 368,104 Increase (Decrease) In Cash (10 ) (142 ) (231 ) (805 ) - Cash, Beginning Of Period 10 142 231 805 - Cash, End Of Period $ - $ - $ - $ - $ - Supplemental Disclosure Of Cash Flow Information Interest paid $ 120 $ - $ 324 $ - $ 26,824 Income taxes $ - $ - $ - $ - $ - Supplemental Disclosure Of Non-Cash Activities Common shares issued pursuant to acquisition agreement $ - $ - $ - $ - $ 1,000 Shares issued for license fee $ - $ - $ - $ - $ 402,750 Common shares issued for mineral property option payments (Note 3 and 6) $ - $ 5,100,000 $ - $ 5,100,000 $ 3,472,500 See accompanying notes to the financial statements 6 INFINEX VENTURES, INC. (An Exploration Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS JULY 31, 2007 (Unaudited) (Stated in U.S. Dollars) 1.NATURE OF OPERATIONS AND BASIS OF PRESENTATION a) Organization Infinex Ventures, Inc. (“the Company”) was incorporated in the State of Nevada, U.S.A., on December 30, 1998.On July 23, 2004, the Board of Directors authorized a 1 for 1.1 stock split on the common shares.The authorized number of common shares remain at 75,000,000 common shares with a par value of $0.001.All references in the accompanying financial statements to the number of common shares issued have been restated to reflect the stock split. On March 31, 2006, the Board of Directors authorized a 3 for 1 stock split on the common shares.The authorized number of common shares increased to225,000,000 common shares with a par value of $0.001.All references in the accompanying financial statements to the number of common shares issued have been restated to reflect the stock split. b) Exploration Stage Activities The Company is in the exploration stage, therefore, recovery of its assets is dependent upon future events, the outcome of which is indeterminable.In addition, successful completion of the Company’s exploration program and its transition, ultimately to the attainment of profitable operations, is dependent upon obtaining adequate financing to fulfil its exploration activities and achieve a level of sales adequate to support its cost structure. c) Unaudited Interim Financial Statements The accompanying unaudited interim financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB of Regulation S-B. They may not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the year ended October 31, 2006 included in the Company’s Annual Report on Form 10-KSB filed with the Securities and Exchange Commission. The interim unaudited financial statements should be read in conjunction with those financial statements included in the Form 10-KSB. In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal and recurring adjustments, have been made.Operating results for the nine months ended July 31, 2007 are not necessarily indicative of the results that may be expected for the year ending October 31, 2007. 7 INFINEX VENTURES, INC. (An Exploration Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS JULY 31, 2007 (Unaudited) (Stated in U.S. Dollars) 1.NATURE OF OPERATIONS AND BASIS OF PRESENTATION (continued) d) Basis of Presentation These financial statements have been presented in United States dollars and prepared in accordance with United States Generally Accepted Accounting Principles (“US GAAP”). e) Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has a working capital deficiency of $473,727 and an accumulated deficit of $4,351,580 for the period from inception, December 30, 1998 to July 31, 2007, and has no revenue.The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of its business.Management has plans to seek additional capital through a private placement and public offering of its common shares.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgement.Actual results may vary from these estimates. The financial statements have, in management’s opinion, been properly prepared within the framework of the significant accounting policies summarized below: a) Exploration Stage Company The Company complies with Financial Accounting Standards Board (“FASB”) Statement No. 7, and Securities and Exchange Commission Act Guide 7 in its characterization as an exploration stage company. b) Mineral Property Interests Costs of acquisition, exploration, carrying and retaining unproven mineral properties are expensed as incurred. 8 INFINEX VENTURES, INC. (An Exploration Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS JULY 31, 2007 (Unaudited) (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(Continued) c) Foreign Currency Translation The Company’s functional currency is the United States dollar and uses the United States dollar as its reporting currency for consistency with registrants of the Securities and Exchange Commission (“SEC”) and in accordance with the Statement of Financial Accounting Standards (“SFAS”) No. 52. Transactions undertaken in currencies other than the functional currency of the entity are translated using the exchange rate in effect as of the transaction date.Any exchange gains or losses are included in the Statement of Operations. d) Basic and Diluted Loss Per Share The Company reports basic loss per share in accordance with the SFAS No. 128
